Per Curiam
The interpretation of a paper as to its legal effect, which belongs to the court, is not to be confounded with its interpretation as evidence of a fact, which belongs to the jury. Such is the principle of Sidwell v. Evans, 1 Penns. Rep. 383. That was the case of a deposition; but is not the protest of a notary, like a deposition, substituted for oral testimony delivered at the bar. It is but the testimony of a witness still; and its having been put upon paper, not more for the sake of convenience than necessity, cannot change its properties or its nature. Had the notary testified in person, as he might, that he had given notice at Northumberland, no one would pretend it to be the. province of the court to say whether he meant that he had given it through the post-office, or that the party was present to receive it. His meaning would be for the jury, and so it must be in respect to what he testifies under the sanction of an official, instead of a judicial, oath.
Judgment affirmed.